Yesawich Jr., J.
Appeal from a judgment of the County Court of Madison County (Humphreys, J.), rendered April 17, 1991, which revoked defendant’s probation and imposed a sentence of imprisonment.
Following violation of probation hearings, defendant was found to have broken certain conditions of his probation, his probation was revoked and he was resentenced to a one-year term of incarceration. On this appeal he challenges various evidentiary rulings and the harshness of this sentence. Inasmuch as defendant completed the maximum term of his *1029sentence on October 9, 1991, his appeal has been rendered moot (see, Matter of Hamm v Regan, 34 NY2d 992, 993; Matter of Rodriguez v Hongisto, 78 AD2d 921, 921-922). And because it is well settled that probation violation hearings are summary in nature and do not trigger the strict evidentiary rules available to a defendant in a criminal action (People v Morton, 142 AD2d 763, 764; see, CPL 410.70 [3]), defendant’s appeal does not present a recurring issue of public interest which would otherwise escape appellate review. Dismissal is accordingly appropriate (see, People ex rel. Rodriguez v LeFevre, 84 AD2d 661; cf, Matter of Gross v Henderson, 79 AD2d 1086, 1086-1087, lv denied 53 NY2d 605).
Mikoll, J. P., Mercure, Mahoney and Harvey, JJ., concur. Ordered that the appeal is dismissed, as moot.